PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/354,197
Filing Date: 15 Mar 2019
Appellant(s): Wang et al.



__________________
Joseph Su
Registration No. 69761
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Claim 1
On page 7, Appellant argues that “the lights source 111 and 112 are turn on (lighted) before the touch of the finger 9, and the detection of the finger 9 is based on at least two image frames of different interval. In other words, the turning on of the light sources 111 and 112 is not triggered according to the touch of the finger 9”. The Office respectfully disagrees for the following reasons. 
Gu teaches in [0039], figure 2b, the light control unit 14 is coupled to the processing unit 13 and configured to control the ON/OFF (i.e. on-states and off-states) of the light sources 111 and 112 in correspondence with the image capturing of the image sensor 12. Dictionary defines “according” as “in a manner corresponding”. Thus, Gu teaches generating a trigger signal according to (in correspondence with) the touch action. Furthermore, [0064] and figure 2a teaches control module 1 may enter a sleep mode after idling for a predetermined time period. For example, when the processing unit identifies that a finger does not approach or touch the touch surface. Thus, [0039], [0064] and figure 2 teach that the light sources are turn ON/OFF in correspondence with standby time interval T4 to stop the optical film layer 220 being lighted. In addition, claim does not recite light sources are not turned before the touch of the finger as appear to be argued by the Appellant. In fact, it appears that the light sources should be turn on at least one time before receiving a touch action so that light is received by the optical sensing element. Otherwise, how the sensing element array 210 (see Appellant’s figure 2) detect a touching action without light (Claim 1 recites “a sensing element array used to detect a touching action”). Sensing element array should not be able to receive light if light is not provided first. In other words, light is provided first, and then sensing and then generating a trigger signal for turn on/off according to the touching action. Appellant mentions in [0017], [0021] and figure 4 (period T1), when the optical detection device 200 in the present embodiment is operated in an initial time interval, the driver 230 continuously supplies the power voltage VS to the optical film layer 220 so that the optical film layer 220 may be lighted in the initial time interval. In other words, the light is ON during the initial time before receiving a finger and then is OFF (see T2 after T1 in Appellant’s figure 4). Appellant refers to a trigger event in [0017] and [0021], when a user presses the optical film layer 220 through a touch medium 280 (for example, a finger), based on the grounding effect between the finger of the user and the ground plane and the power voltage VS provided by the sensing element array (claim 1 recites “a sensing element array, used to detect a touching action” and “trigger signal according to the touching action”) since sensing element array should not able to receive light without light. Also, it appears that Appellant is mixing the concept of the trigger event caused by the grounding effect and the concept of the trigger signal St caused by the sensor 210 (see Appellant’s figure 2 and [0017], [0021]) since Appellant states that “the lights source 111 and 112 are turn on (lighted) before the touch of the finger 9” in Gu. As mentioned previously, sensing element array should not able to receive light without light. Furthermore, the grounding effect is not mentioned in the claims. Lastly, Gu teaches generating a trigger signal according to (in correspondence with) the touch action in [0039] and [0064]. 

On page 7, Appellant argues that “either the detection of the finger 9 or the calculation of the displacement of the finger 9 is not based on an image generated during the second time of the optical film layer being lighted. The Office respectfully disagrees for the following reasons. 
Gu teaches [0051], image capturing during bright image frames and dark image frames. Thus, image generated during first, second, third, any number of times. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621           
                                                                                                                                                                                             		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.